                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

GENE GILBERT ELLIS,

                       Petitioner,

v.                                                                   No. 2:18-cv-00012-JCH-KRS

ATTORNEY GENERAL STATE OF
NEW MEXICO, and RAYMOND SMITH,
Warden, Lea County Correctional Facility,

                       Respondents.

             ORDER ADOPTING PROPOSED FINDINGS AND RECOMMENDED
     DISPOSITION, DENYING MOTION TO WITHDRAW AND STAY PETITION, AND
                GRANTING MOTION FOR AN EXTENSION OF TIME

        THIS MATTER comes before the Court on Magistrate Judge Kevin R. Sweazea’s

proposed findings and recommended disposition (“PFRD”) filed July 30, 2019. (Doc. 32). In the

PFRD, Judge Sweazea recommends that the Court deny Petitioner’s motion to withdraw and stay

his petition, but allow Petitioner an extension of time to file a reply to address Respondents’

amended answer. The PFRD notified the parties of their ability to file objections within fourteen

(14) days and that failure to do so waived appellate review. To date, the parties have not filed

any objections and the time for doing so has expired.

        IT IS THEREFORE ORDERED that:

        1. The July 30, 2019 PFRD is ADOPTED as an order of this Court.

        2. Petitioner’s motion to withdraw and stay petition (Doc. 30) is DENIED.

        3. Petitioner’s motion for an extension of time (Doc. 29) is GRANTED. Petitioner shall

           file his reply, if any, to the amended answer on or before September 10, 2019.



                                              _______________________________________
                                              UNITED STATES DISTRICT JUDGE
